Exhibit 10.33.3

 

TENANT ORIGINAL

 

SECOND AMENDMENT TO LEASE

 

This Second Amendment to Lease (the “Amendment”), dated September 15, 2014 for
references purposes only, is made and entered into by and between Nassau Land
Company, L.P., a California limited partnership (the “Landlord”), and Resonant,
Inc., a Delaware corporation (the “Tenant”), with reference to the following
facts:

 

RECITALS:

 

A.                                    Landlord is the owner of the real property
and improvements consisting of approximately 26,639 square feet of leasable
space located in the Castilian Technical Center situated at 110 Castilian Drive,
Goleta, California (the “Building”).

 

B.                                    Landlord and Tenant entered into a
Multi-Tenant Industrial Lease dated August 9, 2013 (the “Original Lease”),
whereby Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 3,608 square feet of leasable space located within the Project and
commonly known as 110 Castilian Drive, Suite 100, Goleta, California (the
“Original Premises”).

 

C.                                    Landlord and Tenant entered into a written
First Amendment to Lease dated March 20, 2014 expanding the leased Premises to
include the space adjacent to the Original Premises commonly known as Suite 103
located in the Building consisting of approximately 1,916 leasable square feet
(the “Expansion Premises”).

 

D.                                    Landlord and Tenant wish to amend the
leased Premises to temporarily include four (4) offices located on the second
(2nd) floor of the Building as outlined in the Site Plan attached as Exhibit A
to this Amendment (the “Temporary Premises”), and to address other matters,
including, without limitation, changes to the amount of Rent.

 

E.                                     The parties have agreed to execute this
Amendment in order to memorialize their understandings regarding certain
amendments to the Lease.

 

F.                                      All capitalized terms that appear in
this Amendment and are not defined herein shall have the meaning ascribed
thereto in the Lease.

 

AGREEMENTS:

 

NOW THEREFORE, the parties hereto, intended to be legally bound, do hereby agree
and further amend the Lease as follows:

 

1.                                      AMENDMENTS TO LEASE. Notwithstanding any
other provisions of the Lease to the contrary, effective as of the date set
forth above, the Lease is hereby amended as follows:

 

1.1                               Delivery Date. Landlord shall deliver the
Temporary Premises to Tenant, in its “as is” condition, on September 4, 2014
(the “Temporary Delivery Date”).

 

1.2                               Premises. Effective as of the Temporary
Delivery Date, the Temporary Premises shall be part of the Premises under this
Lease, so that the term “Premises” in this Lease shall refer to the Current
Premises plus the Expansion Premises plus the Temporary Premises through the end
of the Temporary Term (as defined below).

 

1.3                               Temporary Term. The Lease Term for the
Temporary Premises (the “Temporary Term”) shall commence upon the Temporary
Delivery Date and shall expire December 31, 2014. At the expiration of the
Temporary Term, Tenant shall return the Temporary Premises to Landlord in
accordance with Section 25.1 (Surrender of the Premises) of the Original Lease.

 

1

--------------------------------------------------------------------------------


 

1.5                               Monthly Base Rent. During the Temporary Term,
the Monthly Base Rent for the Temporary Premises shall be the sum of $1,000.00
(gross) per month, all payable in advance in the amount totaling $3,900.00.

 

2.                                      MISCELLANEOUS.

 

2.1                               In the event of any conflict between the terms
of this Amendment and the terms of the Lease, the terms of this Amendment shall
control.

 

2.2                               This Amendment is the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof.

 

2.3                               Landlord and Tenant represent and warrant that
all signatories hereto signing in a representative capacity have been duly
authorized by and on behalf of their respective principals to execute this
Amendment.

 

AGREED THIS 24th day of September 2014.

 

LANDLORD:

 

TENANT:

 

 

 

NASSAU LAND COMPANY, L.P.

a California limited partnership

 

RESONANT INC.,

a Delaware corporation

 

 

 

By: Michael Towbes Construction &

Development, Inc., a California corporation

 

 

Its: General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ Dan Christopher

 

 

 

 

 

Its:

President

 

Its:

VP & General Counsel

 

2

--------------------------------------------------------------------------------


[g59071kki001.gif]

[LOGO]

 

 